: The US. Nsteick
Court Cleck : IRECEIVE/D)
MAR 1°7 2021

CLERK, U.S, DISTRICT COURT
ANCHORAGE, AK

Neat C leck 5
mM y Naw e 1S Newion

Chasles lrédes . ] had previously mailed youd
mo tow te Nissmis se\ an Wart of Reuben

S~ 13-2

once oO
ot TVudict ent Nelantacy \esmeveal of Lwdechuenk,
whe Beldice. (Ted: Ruler of Comin] oceluce Ce, Rake 440)
to he Cled , ! hanbly ask if you had Cled rf
Loc mes Cam you lean me sce fo fk 1
{\ le vat end ahs writ a a

"OWN. VOW , _
Ca 7 rupee , Jhank Nox

Cecpus Ge vr e@ infec ma ] :
\ wtogbteancdiiua. Pave a nie
a wre. amd es aN Cw ! “aq

Le VYOAT a : 7 a Hes c CE Dt
eek . Gos less. Wisk ven ppy a

joy +00.

} ey, ho ee
a a

Case 3:21-cv-00059-RRB Document 2 Filed 03/17/21 Page1of1
